Order unanimously affirmed, without costs. Memorandum: Petitioners appeal from an order of Special Term which denied their application for an order validating their petition for an opportunity to ballot. The failure of the subscribing witness to the petition to date his signature renders the petition invalid (see Election Law, § 6-132; Matter of Sortino v Chiavaroli, 42 NY2d 982). The subscribing .witness’ affidavit which supplied the missing date does not cure the fatal defect since it was filed after the last day provided by law for filing the petition (Matter of Sortino v Chiavaroli, supra). (Appeal from order of Onondaga Supreme Court, Aloi, J. — Election Law.) Present — Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ.